Citation Nr: 0826394	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for open angle glaucoma 
(claimed as tunnel vision) secondary to traumatic eye injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1973 to 
August 1976.   

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for tunnel vision.  The 
veteran's condition was recharacterized in an August 2006 
statement of the case as open angle glaucoma (claimed as 
tunnel vision) secondary to traumatic eye injury.


FINDING OF FACT

There is no competent evidence to support a finding that the 
veteran's glaucoma (claimed as tunnel vision) is related to 
service. 


CONCLUSION OF LAW

The criteria for service connection for glaucoma (claimed as 
tunnel vision) have not been met.  38 U.S.C.A. 1110, 1111, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim 38 C.F.R. § 3159.

The notice requirements apply to all five elements of a 
service connection claim; (1) veteran status; (2) existence 
of disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-adjudication notice in 
November 2004.  The RO provided the appellant with the notice 
of the criteria for assigning disability ratings and 
effective dates in March 2006, subsequent to the initial 
adjudication.  While the second notice was not provided prior 
to the initial adjudication, service connection is denied and 
no rating or effective date will be assigned.  Additionally, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an August 2006 statement of the case, 
following the provision of notice regarding ratings and 
effective dates.  The veteran has not alleged any prejudice 
as a result of untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of the VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence and provided a VA examination.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The claimant alleges that he experiences tunnel vision due to 
glaucoma which developed due to a right eye injury he 
incurred in service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  38 U.S.C.A . § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Here, the veteran clearly incurred an injury to his right eye 
in service.  The service medical records indicate that the 
claimant got hydraulic fluid in his right eye, which resulted 
in removal of a foreign body from his right eye in April 
1975.  Later that month he still complained of uncomfortable 
irritation in the eye.  No further complaints or treatment 
were noted for the right eye in service.  At discharge from 
service in June 1976 clinical evaluation of the right eye was 
normal.  Service medical records also note the veteran has 
facial paralysis from Bell's palsy due to a childhood 
accident.  

In 1982, the veteran developed dry eye on the right side 
which the claimant treated with artificial tear drops, 
according to an October 2004 progress note.  

A June 2005 VA medical record states that in 1995 the veteran 
developed tunnel vision which was subsequently diagnosed as 
primary open angle glaucoma.  There are no contemporaneous 
medical records in the claim file documenting that reported 
history.

A June 1997 VA examination note indicated that the veteran 
complained of decreased vision and haziness in the right eye 
approximately two years prior.  On physical examination the 
claimant had visual acuity of 20/20 in both eyes with 
correction.  The diagnosis was refractive error, and the 
examiner noted the claimant's large cup-to-disk ratio may be 
an indicator of open angle glaucoma.  

The veteran was diagnosed with open angle glaucoma in June 
2003 in a VA clinic note.  The claimant was also diagnosed 
with a stable refractive error/presbyopia and lagophthalmos.  

October 2004 progress notes indicate that the claimant 
continued to suffer from open angle glaucoma, but there was 
no complaint of pain, flashes or floaters.  The examiner also 
noted that the claimant was responding to Travatan.  October 
2004 notes also indicate the claimant had onset of dry eye 
and excessive tearing in his right eye.  The claimant was 
using refresh tears and Travatan for treatment.

June 2005 VA medical notes state that the claimant was 
suffering from open angle glaucoma and that VAMC testing 
showed visual field deficits in the right eye.  The veteran 
was utilizing Travoprost solution, and the examiner 
referenced the veteran's past eye injury and dryness of the 
right eye.  Subsequent VA treatment records show continued 
discussion of primary open angle glaucoma.  

In June 2006 the claimant underwent a VA examination for his 
open angle glaucoma.  The doctor noted that the claimant was 
taking artificial tears for dry eyes and Travoprost eye drops 
for his glaucoma.  The examiner confirmed that the claimant 
had a right eye foreign body removal in April 1975, but 
concluded the veteran's diagnosis of glaucoma suspected in 
both eyes is unlikely to be related to the right eye only 
foreign body incident.  The examiner noted the veteran 
suffered from Bell's palsy since he was eleven years old, 
which caused the claimant difficulty closing his right eye.  
The examiner linked the current eye discomfort the veteran 
was experiencing to his Bell's palsy, concluding that the 
claimant's inability to close his right eye caused dry eye 
symptoms that resulted in a foreign body sensation eye pain 
with a slight decrease in visual acuity in the right eye when 
keratopathy was present.  

Although the veteran has argued that his current open angle 
glaucoma (claimed as tunnel vision) is related to the eye 
injury in service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between the veteran's open angle glaucoma (claimed as tunnel 
vision) and his service.  A competent medical expert makes 
this opinion and the Board is not free to substitute its 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

The preponderance of the evidence is against the service 
connection claim for open angle glaucoma (claimed as tunnel 
vision) secondary to traumatic eye injury, and there is no 
doubt to be resolved.  Accordingly, service connection is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. At 57-58.  








ORDER

Entitlement to service connection for open angle glaucoma 
(claimed as tunnel vision) secondary to traumatic eye injury 
is denied.  








______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


